Citation Nr: 1230862	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic disorder (PTSD), anxiety disorder and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 2000 and from December 2003 to March 2005.  

This matter is on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The Board notes that this appeal was originally characterized as three individual service connection claims, which were in fact appealed to the Board on separate dates (September and November 2009, respectively).  However, the Court of Appeals for Veterans Claims has held that a service connection claim that describes only one particular psychiatric disorder should not necessarily be limited to that disorder. Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, it is more appropriate to consider the Veteran's symptoms as a single, rather than three separate claims, and it is characterized accordingly.  


FINDING OF FACT

The Veteran fear of hostile activity is consistent with the places, types, and circumstances of his service, and a VA examiner has diagnosed PTSD based on these experiences.  



CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, anxiety disorder and depression is related to active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

As is particularly relevant here, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  Under this amendment, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then a veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is asserting that he has experienced chronic psychiatric symptomatology based on his experiences while serving in Afghanistan from February 2004 to February 2005.  For example, at his VA examination in April 2008, he recalled an incident where another soldier wrongly shot an Afghani civilian, another occasion where a military vehicle was involved in an accident involving an Afghani national.  He also recalled being frequently attacked by rockets, including one occasion where a rocket landed only 30 yards away from him.  At his hearing before the Board in March 2012, he specified that his unit was fired upon by enemy rockets in both March and August 2004.  

It is noted that this issue was last adjudicated by the RO before the criteria for PTSD were amended in July 2010.  Based on the amended criteria, the Board concludes that service connection is warranted for PTSD based on his fear of rocket attacks.  As an initial matter, the Board finds that the Veteran's fear of rocket attacks are consistent with the places, types, and circumstances of his service.  Although his personnel records are not of record, he has submitted an Army Commendation Medal citation from February 2005 which states, in part, that "his diversity as an engineer to many projects and performance under constant enemy threat was 'cool and unhindered'" (emphasis added).  This citation indicates that the Veteran's service in Afghanistan included the possibility of hostile activity.  

Next, the evidence also includes a VA examination from April 2008 where, as mentioned above, the Veteran recalled being frequently attacked by rockets, including one occasion where a rocket landed only 30 yards away from him.  Since that time, he complains of symptoms such as depression, insomnia, irritability and avoidance of people.   He also stated that he was hospitalized in the psychiatric department of a private Louisiana hospital in August 2007.  

Upon examination, the VA examiner found the Veteran's behavior "inappropriate," with poor eye contact and nervousness.  His mood was subdued and his affect was "tense and anxious."  Based on these symptoms and stated history, the examiner determined that the Veteran meets the minimal criteria for PTSD, causing moderate to severe social and occupational impairment.  

In view of this diagnosis of PTSD by the VA examiner, all the requirements for service connection under 38 C.F.R. § 3.304(f) have been met.  Specifically, the Veteran experienced a stressor that is based on fear of hostile military activity, and the Board has determined that it is consistent with the places, types, and circumstances of the Veteran's service.  Moreover, a VA examiner has confirmed that this stressor is adequate to support a diagnosis of PTSD.  Accordingly, service connection for an acquired psychiatric disorder is granted.

As a final matter, although the Veteran has submitted separate claims for anxiety and depression, the Board reiterates that the grant of service connection related to his PTSD symptoms is in effect a grant of service connection for all of his observed psychiatric symptoms, regardless of how they may have been diagnosed.  As such, specific and separate consideration of entitlement to service connection for any derivative psychiatric diagnoses is not warranted. 



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, anxiety disorder and depression is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


